UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

ERIK T. HARRIS, )
)
Plainrifr, )
)
v. ) Civil Case No. 15-1552 (RJ.L)
)
UNITED STATES DEPARTMENT oF )
vETERANs AFFAIRS AND )
RoBERT A. M¢DoNALD, SECRETARY, ) F I I_ E D
s )
Defendants. ) julie 07 ZUlS
Cl fk, . .
¢'Z» omits H,F'».'Z'?»°»'l$§§?'é'.‘,'»"..‘.’»°°"m

MEMO NDUM OPINION
(July  2016) [Dkt. #5]

Plaintiff Erik T. Harris ("plaintiff’) brings this action against the United States
Department of Veterans Affairs and the Secretary of Veterans Affairs Robert A.
McDonald ("defendants"). In his three-count complaint, plaintiff alleges that defendants
violated the Family and Medical Leave Act (“FMLA"), a statute that entitles eligible
employees to take periods of leave under certain circumstances. See Compl. [Dkt. #l].
Presently before the Court is defendants’ motion to dismiss plaintiff’s claims or,  the
alternative, to transfer this case to the United States District Court for the District of
Maryland. Defs.’ Mot. to Dismiss or in the Alternative to Transfer [hereinafter "Defs.’
Mot."] [Dkt. #5]. Upon consideration of the parties’ pleadings, the relevant law, and the

entire record herein, defendants’ motion to transfer is GRANTED, and the Court does not

reach the remainder of the parties’ arguments

 

BACKGROUND

In May 2012, plaintiff was hired to work for the United States Department of
Veterans Affairs ("VA"). Compl. 11 10. By September 2013, plaintiff was working as a
director of operations at the VA’s Acquisition Academy in Frederick, Maryland. Compl.
11 l l. Plaintiff claims that at no point during his tenure at the VA was he educated about
or informed of his rights under the FMLA. Compl. 11 19. Plaintiff alleges that on
September 23, 2013, he requested emergency family medical leave related to his minor
son’s medical needs but that plaintiff’s supervisor Cliff Blount denied the request.
Compl. 1111 12~14. Plaintiff states that he then took unapproved leave and that, when he
returned to work, he was reprimanded for taking the leave. Compl. 11 21. Thereafter,
plaintiff claims, his supervisors "harass[ed], humiliate[ed], and bull[ied]" him, making it
"difficult for plaintiff to perform his duties." Compl. 11 22. Plaintiff states that he then
was the subject of an "adverse employment decision in August 20l5." Compl. 1123.

Plaintiff further alleges his supervisors continue to engage in abusive conduct towards

him, Compl. 11 24.

Plaintiff filed his complaint in this Court on September 22, 2015. Plaintiff argues
his supervisors’ actions violated the FMLA by (l) interfering with plaintiffs FMLA
rights, (2) retaliating against plaintiff for exercising his FMLA rights, and (3) creating a
hostile work environment. See Compl. 1111 25-4l. He claims defendants are liable for

his supervisors’ actions because his supervisors acted at all relevant times in the course

and scope of their employment with defendants. Compl. 11 8. On December _14, 2015,
defendants filed a motion to dismiss for lack of subject matter jurisdiction pursuant to
Federal Rule of Civil Procedure l2(b)(l) or for failure to state a claim pursuant to F ederal
Rule of Civil Procedure l2(b)(6). Defs.’ Mot. l. In the altemative, defendants request
that this Court transfer this case to the United States District Court for the District of
l\/Iaryland, pursuant to 28 U.S.C. § l404(a). Defs.’ Mem. of P&A in Supp. of Defs.’
Mot. to Dismiss or in the Alternative to Transfer 7-9 [hereinafter "Defs.’ Mem."] [Dkt.
#5].' Plaintiff opposed defendants’ motion and also moved for leave to amend his
complaint to include his supervisors as defendants. Pls.’ Mem. of Law in Opp’n to
Defs.’ Mot. to Dismiss or Transfer 4 [Dkt. #7].
STANDARD OF REVIEW

The Court begins and ends with defendants’ request that this case be transferred to
the District of Maryland. Claims brought under the FMLA are subject to the general
venue provision, which is codified at 28 U.S.C. § 1391. James v. Verizon Servs. Corp.,
639 F. Supp. 2d 9, 15 (D.D.C. 2009). Accordingly, this action could have been brought:

in any judicial district in which (A) a defendant in the action resides, (B) a

substantial part of the events or omissions giving rise to the claim occurred,

or a substantial part of property that is the subject of the action is situated,
or (C) the plaintiff resides if no real property is involved in the action.

‘ Although defendants reference F ederal Rule of Civil Procedure l2(b)(3), they do not argue that this case
should be dismissed for improper venue but instead appeal to the Court’s discretionary power to transfer
cases pursuant to 28 U.S.C. § l404(a). Defs.’ Mem. 5, 7-9. Accordingly, the Court construes

defendants’ motion as it relates to venue to be purely a motion to transfer and not a motion to dismiss.

3

28 U.S.C. § l391(e) (goveming venue for actions in which a defendant is "an officer or
employee of the United States or any agency thereof acting in his official capacity or
under color of legal authority, or an agency of the United States, or the United States").
"For the convenience of parties and witnesses, in the interest of justice, a district court
may transfer any civil action to any other district or division where it might have been
brought or to any district or division to which all parties have consented." 28 U.S.C.
§ 1404(a).

"The decision whether or not to transfer the case to another judicial district
pursuant to 28 U.S.C. § l404(a) is discretionary," In re DRC, Inc., 358 F. App’x. 193,
194 (D.C. Cir. 2009), and "[t]he moving party carries the burden of showing that transfer
is warranted," Nlew Hope Power C0. v. U.S. Army Corps ofEngineers, 724 F. Supp. 2d
90, 94 (D.D.C. 2010). Because "transfer under § 1404(a) is restricted to those venues in
which the action ‘might have been brought,"’ the first question for the Court is whether
the potential transferee court is a proper venue under 28 U.S.C. § 1391. Ia’. If so, the

Court then undergoes a "factually analytical, case-by-case determination of convenience

and fairness," SEC v. Savoy Indus. Inc., 587 F.2d 1149, 1154 (D.C. Cir. 1978), by

balancing "case-specific factors related to the public interest of justice and the private
interests of the parties and witnesses." Montgomery v. STG Int’l, Inc., 532 F. Supp. 2d
29, 32 (D.D.C. 2008).

Among the private interest factors usually considered by courts are: l) the
plaintiffs choice of forum, 2) the defendant’s choice of forum, 3) where the claim arose,
4) the convenience of the parties, 5) the convenience of the witnesses, particularly if
important witnesses may actually be unavailable to give live trial testimony in one of the
districts, and 6) the ease of access to sources of proof. New Hope Power C0., 724 F.
Supp. 2d at 94-95. Public interest factors typically include: l) the local interest in
making local decisions about local controversies, 2) the potential transferee court’s
familiarity with the applicable law, and 3) the congestion of the transferee court compared
to that of the transferor court. Ia’. at 95. Transfer is warranted where "the balance of
private considerations of the parties of convenience and fairness and public concems,
such as systemic integrity, weigh in its favor." Id.

ANALYSIS

Defendants seek transfer to the District of Maryland. Because Maryland is where
"a substantial part of the events or omissions giving rise to the claim occurred," plaintiff
could have brought this case in the District of Maryland. 28 U.S.C. § l39l(e)(l).
Moreover, the private interest factors weigh in favor of transfer. Although "[c]ourts give
considerable deference to the plaintiffs choice of forum," which here, of course, is the
United States District Court for the District of Colurnbia, "[t]hat deference . . . is lessened
when plaintiffs forum choice “lacks meaningful ties to the controversy and [has] no

particular interest in the parties or subject matter."’ S. Utah Wz'la’erness All. v. Norton,

315 F. Supp. 2d 82, 86 (D.D.C. 2004) (quoting Islamic Republic of]ran v. Boeing Co.,
477 F. Supp. l42, 144 (D.D.C. 1979)); see also Hum‘er v. Johanns, 517 F. Supp. 2d 340,
344 (D.D.C. 2007) ("The presumption is weakened, though, when the forum is not
plaintiffs home forum and most of the relevant events occurred elsewhere."). Here,
plaintiff resides in Virginia. Compl. $l 6 (referencing the caption). And although the
VA headquarters and Secretary McDonald’s office are in Washington, D.C., the alleged
operative events giving rise to plaintiffs claims occurred in Maryland. Compl. 1 ll; see
also Blount Aff. M 4-6. Further, the Court has no cause to believe that the District of
Maryland would be an inconvenient venue for the parties in terms of travel time or
expenses, and Maryland would certainly be more convenient for the potential
witnesses_plaintiff`s coworkers and supervisors who work in Maryland-and for access
to plaintiffs employment records, which are stored in Maryland. Blount Aff. 11 7.
Finally, the public interests are either neutral or lean towards transfer. The
District of Maryland is, of course, familiar with the FMLA, and all federal courts are
"competent to decide federal issues correctly." Sierra Club v. Flowers, 276 F. Supp. 2d
62, 70 n.6 (D.D.C. 2003). The parties do not address the relative congestion of the
District of Columbia and the District of Maryland, but "[t]he court has no reason to

suspect that the District of Maryland’s docket could not accommodate this case" or that
"a transfer to the District of Maryland would lead to unnecessary delay." Barham v. UBS

Fin. Servs., 496 F. Supp. 2d l74, 180 (D.D.C. 2007). And Maryland’s local interest in

this matter is certainly greater than the District of Columbia’s, because the individuals
and ‘“events that make up the claims’ factual predicate are more connected" to Maryland.
Montgomery, 532 F. Supp. 2d at 34.

Accordingly, for all the foregoing reasons, the Court GRANTS defendants’ motion
to transfer this case to the District of l\/laryland. Because transfer is warranted, the Court
will not reach defendants’ arguments in support of their motion to dismiss or plaintiffs
request for leave to amend his Complaint. An Order consistent with this l\/Iemorandum

Opinion is issued separately on this same date.

      

United States ict Judge